DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgement is made of applicant’s claim for priority based on applications filed on November 16, 2017 (PCT/EP2017/079397) and December 14, 2016 (EP16203972.1).
Allowable Subject Matter
Claims 1, 3-4, 6-8, 11-12, and 14-20 are allowed.
Regarding claims 1 and 8 the closest prior art of record Kao et al. (US 20090222142 A1) in view of Barfield et al. (US 20150254719 A1) (hereinafter Barfield) teaches following:
Regarding Claim 1, Kao teaches 
an interface module (Para[0042], line 1-2, “Controller 20 receives the sensor readings (i.e. status data) and store them in storage device”) configured to: 
receive, by the computer system (Fig 1, processor 10 )while operated in a low-precision mode (Para[0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. Low precision mode as sampling frequency is low ) ), status data generated by one or more sensors (Fig 7, Para [0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. low low frequency in order to save energy and bandwidth”) recorded by a monitoring system (Fig 1, Para [0015], “In accordance with an aspect of this invention, there is provided a system for monitoring and controlling the electrical infrastructure of a building.” Para[0042], line 1-3, “ sensor readings stores in a storage device”) while operated in the low-precision mode (Para[0054], “sampling sensors at a ow rate”), the status data (Para [0023] , line 3-4, “curve C, the output of sensor (i.e. Status data)  whole sampling rate is dynamically changed”)  reflecting technical parameters of the technical system (Para[0037], line 1- 10, “ Sensor 5 senses the operating condition (i.e. technical parameters ) of one or more components, such as a wall receptacle, a plug-in group of receptacles (also referred to as a current tap or power strip),  a wall on/off switch, a wall dimmer, a fuse box, power-carrying wires, communications wires (i.e. technical system ) and so on. The operating condition includes environmental conditions such as temperature, humidity and so on. The sensing occurs in a manner suitable for the device, and may include temperature readings, voltage readings, power readings, image readings, acoustic readings (i.e. status data) and so on.”) , the low- precision mode being defined by the received status data  ( Fig 7, Curve C –left side –low sampling rate or precision mode. According to Para [0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate.”) complying with a first precision level associated with low-precision parameters including at least one of: a number of sensors associated with the low-precision mode for providing status data in the low-precision mode, a sampling frequency associated with the low-precision mode for providing status data in the low-precision mode (Para[0079], line 1-3, “Beginning at the left side of curve C, no signal is produced, so the sampling rate ( here “sampling rate” is one of the precision parameter. Low sampling rate represents low precision mode and first sampling level) stays at a first lower rate.) , a transmission frequency associated with the low-precision mode for providing status data in the low-precision mode, and one of a data pre-processing or data aggregation level associated with status data in the low-precision mode;
send one or more instructions to the one or more sensors of the monitoring system, the one or more instructions being configured to cause the one or more sensors to generate further status data (Para [0138], line 1-6, “At step 625. which occurs if a fault is determined at step 620 or can also occur if problem signal BB (i.e. response to instruction)is received, microprocessor 570 sets (i.e. changes )sampling frequency control signal fT to a second value fT2 that is higher (i.e. instruction to generate second sensor data at higher frequency ) than the first value fT1, such as fT2=1000 Hz, and supplies control signal fT to temperature sensor 520”) , the further status data (Fig7, Para[0079], line 2-5, “Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e. second precision level) creating a smaller sampling interval that improves the likelihood of capturing critical information”. The sensor data produced in this higher rate are “further status data”.), the second precision level being associated with changes applied to a selection of the low-precision parameters in response to detecting an abnormality indicator (Para[0080], “Use of a dynamic sampling rate increases (i.e. second precision level. Increase of sampling rate means changes applied to a selection of the low precision parameter which is “sampling frequency “ in this case) the chance that events of interest will be captured, while reducing the data rate during “normal” operation, when no events of interest are occurring, from a fault detection (i.e. abnormality)  perspective.”), the second precision level being associated with higher data accuracy (Fig7, Para[0079], line 2-5, “Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e. second precision level) creating a smaller sampling interval that improves (i.e. higher data accuracy) the likelihood of capturing critical information)  than the first precision level (Para[0054], line 1, “Sampling sensors at a low rate may miss events such as transient occurring between sampling points”); and 
receive the further status data from the monitoring system complying with the second precision level (Para [0055], line 1-5, “An event-triggered sampling rate is determined as follows. A first sensor is sampled (i.e. further status data) at a higher data rate (i.e. second precision level) than other sensors. The sensor readings from all sensors are analyzed, and when first event conditions are met, the sampling rate of other sensors is adjusted”) and to provide the further status data to a data analyzer (Fig 13, element 570) of the computer system (Para [0137]-[0139], Fig 14, element 625, 635. Para [0137], line 1-3, “At step 620, microprocessor 570 (i.e. data analyzer) determines whether the analysis result  .
a machine-learning module (Para [0062], “new pattern with learning tool”) configured to apply a machine-learning model (Para [0088]-[0089], “Event triggered iFDD depends on the detection of events”. As per prior art Para[0085], iFDD (i.e. intelligent failure detection and diagnosis ) system is adopted which is capable of exploiting both time domain and frequency domain analysis to complement each other .Such system provides redundancy in data analysis and can deliver more precise diagnosis.” So iFDD can be a “machine learning model” to control the precision.) to the received status data, the model having been trained on training data complying with the first precision level (According to para [0076]-[0077], FDD can happen with change in sampling rate. Para [0079] - “Beginning at the left side of curveC, no signal is produced, so the sampling rate stays at a first lower rate (i.e. low precision mode with low rate). Then, when a signal is produced, the sampling rate is shifted to a second higher rate creating a smaller sampling interval that improves the likelihood of capturing critical information. The sampling rate remains at the higher rate until no signal is produced in five successive sampling intervals, at which time the sampling rate is shifted back to the first lower rate. Five intervals is chosen for ease of illustration; in actuality, the number of intervals is about 50-500 intervals, or an interval amount (i.e. machine learning model is applied to determine when precision and being used  to analyze the received  status data for one or more indicators of an abnormal technical status to detect the abnormality indicator (Para[0091], line 7-9, “When a fault is developed (in this a leakage in the system), the fingerprint of the signal for the same operation changes and can be used for iFDD”) to detect the abnormality indicator ; and
a command generator module configured to generate the one or more instructions for the one or more sensors when the abnormality indicator being detected (Para [0138], line 1- 6, “At step 625. which occurs if a fault is determined (i.e. abnormality indicator is detected) at step 620 or can also occur if problem signal BB is received, microprocessor 570 sets (i.e. command generating module generating instruction) sampling frequency control signal fT to a second value fT2 that is higher than the first value fTl, such as fT2=1000 Hz, and supplies control signal fT to temperature sensor 520 (i.e. for one or more sensor”).  
wherein the data analyzer comprises a learning model having been trained on training data complying with the second precision level, the model (Based on prior art Para [0062] , the system in this invention has  capability to – “The system has the capability to learn from new information or patterns not previously defined, and can conduct signal-based FDD, and can incorporate such new patterns(i.e. trained with a learning tool (i.e. machine learning ), such as an expert system, that expands the knowledge database for FDD ( Fault diagnosis and detection)”. Based on this expert system, as mentioned in Para [0089], 
Barfield teaches, wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm (Para [0049], line 1-6, “The prediction heuristic 400 can be any heuristic that can be trained using available data to predict future results. Computational or machine learning models may be used here as heuristics (or as a part thereof) and can generally be divided into two categories: regression and classification models.”)





However the prior art alone or in combination fails to anticipate or render obvious  a machine learning module configured to apply a low precision first machine learning model to the received status data, the  first model having been trained on training data complying with-the first precision level and being used to analyze the received Page 2 of 12status data wherein the data analyzer comprises a  second machine learning model having been trained on training data complying with the second precision level, the first machine learning model and the  second machine learning model comprising predictive machine learning models based on a predictive classification algorithm or a predictive regression algorithm in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part in bold).

Claim 8 being same as claim 1, same reasoning applied.
Dependent claims 3-4, 11, 16-19 are allowed being dependent on claim 1 and 8.

Regarding claims 6 and 12 the closest prior art of record Kao teaches following:
Regarding Claim 6, Kao teaches 

one or more sensors (Fig 1 , sensors 5 and 6) configured to generate in  a low precision mode  (Para[0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. Low precision mode as sampling frequency is low ) ) on the monitoring system (Fig 1, Para[0015], “ In accordance with an aspect of this invention, there is provided a system for monitoring and controlling the electrical infrastructure of a building.” Para[0042], line 1-3, “ sensor readings stores in a storage device”) sensor data reflecting technical  parameters of the technical system (Para[0037], line 1- 10, “Sensor 5 senses the operating condition (i.e. technical parameters ) of one or more components, such as a wall receptacle, a plug-in group of receptacles (also referred to as a current tap or power strip),  a wall on/off switch, a wall dimmer, a fuse box, power-carrying wires, communications wires (i.e. technical system ) and so on. The operating condition includes environmental conditions such as temperature, humidity and so on. The sensing occurs in a manner suitable for the device, and may include temperature readings, voltage readings, power readings, image readings, acoustic readings (i.e. status data) and so on.”) , the low- precision mode being defined by status data  ( Fig 7, Curve C –left side –low sampling rate or low precision mode. According to Para [0079], line 1-2, “Beginning at the left side of curve C (i.e. status data), no signal is produced, so the sampling rate stays at a first lower rate (i.e. low precision mode is the low sampling rate )) generated from one or more sensors (Fig 1 , sensors 5 and 6)  complying with a first precision level associated with low-precision parameters  (Para[0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. Low precision mode  is low sampling frequency which is the first precision level)) including at least one of: a number of sensors associated with the low-precision mode for providing status data in the low-precision mode, a sampling frequency associated with the low-precision mode for providing status data in the low-precision mode (Para[0079], line 1-3, “Beginning at the left side of curve C, no signal is produced, so the sampling rate ( here “sampling rate” is one of the precision .) , a transmission frequency associated with the low-precision mode for providing status data in the low-precision mode, and one of a data pre-processing or data aggregation level associated with status data in the low-precision mode;
The one or more sensors (Fig 1 , sensors 5 and 6)   configured to change in response to received   instructions, at least one low precision parameter to generate further status data complying with a second precision level (Para [0138], line 1-6, “At step 625. which occurs if a fault is determined at step 620 or can also occur if problem signal BB is received (i.e. in response to received   instructions), microprocessor 570 sets (i.e. changes) sampling frequency (i.e. precision parameter) control signal fT to a second value fT2 that is higher (i.e. instruction to generate further sensor data at higher sampling frequency, i.e. a second precision level. Here low sampling frequency is the low precision parameter.) than the first value fT1, such as fT2=1000 Hz, and supplies control signal fT to temperature sensor 520”)
a communication module (Fig1, element 20 –controller. Para[0042],line 1-2) configured to: 
provide the status data generated in the low precision mode to machine learning model (Para [0089], “Event-triggered iFDD depends on the detection of events. A system that is capable of learning and modifying the recognition of events is desirable to intelligently adapt to different operating conditions (i.e. precision mode). According to para [0076]-[0077], FDD can happen with change in sampling rate. Para [0079] - “Beginning at the left side of curve C, no signal is  of a computer system (Fig 1, having microprocessor 10), of a computer system trained to identify one or more indicators of an abnormal technical status of technical system (Para [0091] and [0092], when a fault occurs the fingerprint (i.e. indicator) in the signal (i.e. sensor data change) changes and can be used for intelligent failure detection and diagnosis (iFDD) i.e. a machine learning process); 
receive, from the computer system (Para[0121], line 1-5), instructions  (Para[0044], “processor 10 responds to instructions entered locally by an input device or received from remote controlling unit such as server 100 or 110”)  for the one or more sensors to generate sensor data for the further status data complying with the second precision level if the provided status data indicates  an abnormal technical status (Para[0077]-[0079], for curve C sampling rate first stays low (i.e. first status data) and then changes the sampling rate dynamically.)
 second precision level being associated with changes of a selection of the low-precision parameters in response to a detection of an abnormality status of the technical system (Para [0080], “Use of a dynamic sampling rate increases (i.e. second precision level. Increase of sampling rate means changes applied to a selection of the low precision parameter which is “sampling frequency “ in this case) the chance that events of interest will be captured, while reducing the data rate during “normal” operation, when no events of interest are occurring, from a fault detection (i.e. abnormality)  perspective.”), the second precision level being associated with higher data accuracy (Fig7, Para[0079], line 2-5, “Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e. second precision level) creating a smaller sampling interval that improves (i.e. higher data accuracy) the likelihood of capturing critical information)  than the first precision level (Para[0054], line 1, “Sampling sensors at a low rate may miss events such as transient occurring between sampling points”)
provide the  status data to a machine learning model of the computer system trained on training data complying with the second precision level (Based on prior art Para [0062] , the system in this invention has  capability to – “The system has the capability to learn from new information or patterns not previously defined, and can conduct signal-based FDD, and can incorporate such new patterns(i.e. trained with a learning tool (i.e. machine learning ), such as an expert system, that expands the knowledge database for FDD ( Fault diagnosis and detection)”. Based on this expert system, as mentioned in Para [0089], learning can be done by intelligently adapt to different operating conditions (i.e. higher frequency 
However the prior art alone or in combination fails to anticipate or render obvious   a communication module configured to: Page 3 of 12Filed August 23, 2021Attorney Docket No. 817004 provide the status data generated in the low precision mode to a first machine learning model of a computer system trained to identify one or more indicators of an abnormal technical status of the technical system; provide the further status data to a second machine learning model of the computer system trained on training data complying with the second precision level. in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part in bold).
Claim 12 being same as claim 6, same reasoning applied.
Dependent claims 7 and 14, 15 and 20  are allowed being dependent on claim 6 and 12.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Shinde et al. (US 20210262689 A1) – This art discusses temperature operational parameter of HVAC system using SVM model (Abstract, Fig 13).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862